Citation Nr: 0604866	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-39 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to VA nonservice-connected disability pension 
benefits.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active naval service from July 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before the 
undersigned at a hearing held in January 2006. 

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran has verified active service from July 1957 to 
July 1960.

2.  The veteran did not serve in the active military, naval, 
or air service at any point during a recognized period of 
war. 


CONCLUSION OF LAW

The criteria for a nonservice-connected disability pension 
have not been met.  38 U.S.C.A. §§ 110,1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the veteran 
that he should submit all pertinent evidence in his 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2005 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  The Board notes 
that the March 2005 notice did not specifically address the 
impact of Reserves duty on the determination of wartime 
service.  The July 2005 statement of the case, however, 
provided him with the text of 38 C.F.R. § 3.6.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
until after the December 2004 VA decision from which this 
appeal originates.  The record reflects, however, that he was 
advised in that decision, as well as in the July 2005 
statement of the case, of the information and evidence 
necessary to substantiate his claim.  As already noted, he 
was provided with VCAA notice in March 2005, following which 
his claim was readjudicated by a Decision Review Officer by 
means of the statement of the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the decision from which the current appeal originates did not 
affect the essential fairness of the adjudication.  The prior 
adjudication was not prejudicial to the appellant.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The veteran has 
neither alleged nor shown prejudice from any error in the 
timing or content of the VCAA notice.  Given the specificity 
of the VCAA notice, as well as the time afforded the 
appellant following the notice to respond, the Board finds 
that any error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of  
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  All veterans who are basically 
eligible and who are unable to secure and follow a 
substantially gainful occupation by reason of disabilities  
which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17.  

One prerequisite to entitlement is that a veteran must have 
served in the active military, naval, or air service for 90 
days or more during a recognized period of war.  38 C.F.R. § 
3.3(a)(3).  The Korean conflict is a recognized period of 
war, and encompasses the period from June 27, 1950 through 
January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The 
Vietnam era is another recognized period of war, and 
encompasses the period from February 28, 1961 to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period; and the period from 
August 5, 1964 to May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(f).  There is no recognized period of war 
between the Korean conflict and the Vietnam era.

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty (or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  38 C.F.R. § 3.6(a).  
Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 C.F.R. § 3.6(b)(1).  
Active duty for training means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c).

On his November 2004 claim, the veteran indicated that he 
served in the U.S. Marine Corps Reserves from August 1961 to 
July 1972, and that he never served in Vietnam.  He indicated 
that he was disabled from disorders which began in November 
2001.  On his March 2005 notice of disagreement, he indicated 
that after his period of active duty he served in the U.S. 
Marine Corps Reserves from August 1960 to July or August 
1971.  He contended that during the Vietnam era, he carried 
orders to report for active duty if ordered by the President, 
and that this constituted a "contract" for active duty 
during a period of war.  

In April 2005, the National Personnel Records Center (NPRC) 
verified that the veteran had active duty from July 1957 to 
July 1960.  The NPRC indicated that the veteran did not have 
even one creditable day of wartime service. 

On his December 2005 substantive appeal, the veteran argued 
that the contract for his original enlistment did not end 
until August 1963, as he was obligated to complete two 
additional years of duty in the active Reserves, and one year 
of duty in the inactive Reserves.  He also argued that 
because he could have been called to active duty while in the 
Reserves, he effectively was on active duty.

The veteran testified that while he was discharged from 
service in July 1960, he continued to serve in the active 
U.S. Marine Corps Reserves until 1971, although he indicated 
that he would miss drills.  He testified that his original 
enlistment contract was for six years, with the last three 
years spent in the Reserves; he argued that this therefore 
extended his service into the Vietnam era.  He also testified 
that he carried orders in his pocket for a number of years 
requiring him to report for active duty in the event certain 
events occurred.  The veteran asked that the law concerning 
wartime service for pension claims be interpreted to allow an 
exception in his case.

As indicated above, the NPRC verified that the veteran had 
active duty only from July 1957 to July 1960; those dates do 
not correspond to any recognized period of war as defined in 
38 C.F.R. § 3.2, and the NPRC indicated that the veteran did 
not have any days of creditable wartime service.  Although 
the veteran contends that the Reserves commitment associated 
with his original enlistment contract served to extend his 
period of active duty, the regulations are quite specific as 
to what does and does not constitute "active duty;" once 
the veteran's period of service ended in August 1960, he did 
not thereafter serve another period of active duty.  The 
Board points out in any event that the veteran denies serving 
in Vietnam, and that his Reserve obligation ending in 1963 
therefore did not overlap with any recognized period of war.
 
Moreover, while the veteran argues that his service in the 
Reserves from 1964 to 1971 should count as active naval 
service, the pertinent regulation allows for any period of 
active duty for training to count as wartime service only 
where he became disabled from a disease or injury incurred or 
aggravated in line of duty during that period.  For any 
period of inactive duty training, he must have become 
disabled from an injury during any such period.  Service 
connection is not in effect for any disorder, and the veteran 
does not contend that he became disabled from a disease or 
injury incurred during any period of active duty for training 
or inactive duty training.  Consequently, he had no 
creditable days of wartime service while participating in the 
Marine Corps Reserves.

With respect to his contention that he carried orders to 
report to active duty if certain events occurred, even if 
true, the veteran does not contend that he was ever actually 
called back to active duty, or otherwise indicate that he 
returned to active duty status at any time following his 
discharge in August 1960.  While he argues that the 
undersigned should interpret the law to find that he was 
constructively on active duty, the Board is bound by the law 
and regulations in this matter, which clearly define active 
military, naval, and air service for the purpose of 
establishing entitlement to VA pension benefits.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Since the record indisputably shows that 
the veteran's active service occurred entirely outside of any 
recognized period of war, and as the record does not show, 
nor does the veteran contend, that the veteran became 
disabled from an injury or disease incurred during any period 
of active duty for training or inactive duty training, there 
is no basis for the veteran's claim for entitlement to VA 
nonservice-connected pension benefits.  His claim must 
therefore be denied as legally insufficient.  See Sabonis v. 
Brown, 6  Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to VA nonservice-connected disability pension 
benefits is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


